By the Court,
Goodwin, J.
The proceedings provided for in the statute referred to, are special before the respective officers mentioned in it, and not before the Court in .term, and it is not «competent under it forthe circuit court commissioner to make the citation issued by him returnable before the circuit judge or in term time — he could only make it returnable before himself there was no order staying the ordinary proceedings in the cause. ■The plaintiffs’ proceedings being regular, they are therefore entitled to proceed with the assessment of their damages.